Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-18-2007

Wyllie v. Hogsten
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1603




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Wyllie v. Hogsten" (2007). 2007 Decisions. Paper 727.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/727


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-291                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 07-1603
                                   ________________

                              BARRY WYLLIE, Appellant

                                            v.

                             WARDEN K. HOGSTEN
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                               (D.C. Civ. No. 06-cv-00291)
                    District Judge: Honorable William W. Caldwell
                     ____________________________________

                        Submitted For Possible Summary Action
                      Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 28, 2007

                Before: BARRY, AMBRO and FISHER, Circuit Judges.

                                  (Filed: July 18, 2007 )
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Barry Wyllie appeals from the District Court’s order denying his habeas petition

filed pursuant to 28 U.S.C. § 2241. In his habeas petition, Wyllie challenges the

calculation of his good conduct time (“GCT”) by the Bureau of Prisons (“BOP”).
Because we conclude that Wyllie’s appeal presents no substantial question, we will

summarily affirm the District Court’s order.

       In January 1998, Wyllie was sentenced in the United States District Court for the

Eastern District of New York to 100 months imprisonment to be followed by a three-year

term of supervised release for affecting commerce by robbery in violation of 18 U.S.C.

§ 1951(a). He was also sentenced to a consecutive sixty-month term of imprisonment for

violating 18 U.S.C. § 924(c)(1). The BOP projects Wyllie’s release date will be in April

2008. The calculation of Wyllie’s GCT is based on the time Wyllie will actually serve in

prison, not on the entire 160-month sentence. Wyllie disagrees with the BOP’s

calculation and states that he should be released on December 27, 2007.

       After administratively challenging the BOP’s calculation, Wyllie filed this § 2241

petition. In the habeas petition, Wyllie argues that the BOP’s calculation of his GCT

deprives him his entitled GCT.1 The Magistrate Judge recommended denying the habeas

petition. Ultimately, the District Court adopted the Magistrate Judge’s report and

recommendation. Wyllie timely filed a notice of appeal.

       We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). We exercise

plenary review over the District Court’s legal conclusions and apply a clearly erroneous

standard to its findings of fact. See Ruggiano v. Reish, 307 F.3d 121, 126 (3d Cir. 2002).




       1
        In the petition, Wyllie asserts eight claims. However, all of Wyllie’s claims relate
to the BOP’s calculation of his GCT.

                                               2
       We resolved the issue raised in Wyllie’s appeal in O’Donald v. Johns, 402 F.3d
172 (3d Cir. 2005)(per curiam), cert. denied, 126 S. Ct. 1906 (2006). In O’Donald, we

stated that the meaning of 18 U.S.C. § 3624(b) is ambiguous. Thus, we deferred to the

BOP’s reasonable interpretation of the statute. See O’Donald, 402 F.3d at 174. Wyllie’s

appeal is controlled by our decision in O’Donald and presents us with no substantial

question. Therefore, we will grant the Appellee’s motion and summarily affirm the

District Court’s order.




                                            3